DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire specification and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-15   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 1 the phrase "an angle" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is "an angle" recited in the claim refers to, pitch angle, vertical angle or radial angle.

Re claims 2 and 3     the phrase "adjustable" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is "adjustable" recited in the claim refers to, pitch angle, vertical angle or radial angle.

Re claim 15    The term "different" is a relative term which renders the claim indefinite.  The term "different" is not defined by the claim, the specification does not provide a 

Reference of prior art 

Beckman et al.  (US 10011353, Maneuvering An Unmanned Aerial Vehicle Without Considering The Effects Of Gravity).
Matus.  (US 20170015412, THRUST VECTORING ON A ROTOR-BASED REMOTE VEHICLE).
Datta.  (US 20160340028, MULTICOPTERS WITH VARIABLE FLIGHT CHARACTERISTICS).
Champagne, JR. et al.  (US 20170253332, SIX DEGREE OF FREEDOM AERIAL VEHICLE WITH OFFSET PROPULSION MECHANISMS).
Canli et al.  (US 20200283142, AUTONOMOUS UNMANNED AERIAL VEHICLE).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 6-13  are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Beckman.

Re claim 1    Referring to the figures and the Detailed Description, Beckman discloses: An aerial vehicle comprising: 
a body (104); and 
a propulsion system, wherein the propulsion system comprises: a primary rotor mounted at a center of the body (103, 203); and a plurality of auxiliary rotors, wherein each auxiliary rotor is mounted on the body at a distance from the center of the body and at an angle with respect to the primary rotor (items 102, 204).

Re claim 6    Referring to the figures and the Detailed Description, Beckman discloses: The aerial vehicle of claim 1, wherein the propulsion system further comprises a control system adapted to: change a rotation speed of one or more of the auxiliary rotors to change a direction of movement of the aerial vehicle (item 110, col. 7, l 1-16 and col. 8, l 39-49).

Re claim 7    Referring to the figures and the Detailed Description, Beckman discloses: The aerial vehicle of claim 6, wherein the control system is adapted to change the direction of movement of the aerial vehicle without changing an attitude or increasing or decreasing an altitude of the aerial vehicle (item 110, col. 8, l 39-49).

Re claim 8    Referring to the figures and the Detailed Description, Beckman discloses:  The aerial vehicle of claim 6, wherein the control system is further adapted to control a roll, pitch, and yaw of the aerial vehicle using the plurality of auxiliary rotors (item 110, col. 9, l 38-48).

Re claim 9    Referring to the figures and the Detailed Description, Beckman discloses:  The aerial vehicle of claim 6, wherein the control system is further adapted to control an attitude of the aerial vehicle using the primary rotor (col. 7, l 1-16, the angle of the lifting propeller may be altered, by altering the angle of the propeller with respect to the body of the UAV, thus, it would control the attitude of the aerial vehicle).

Re claim 10    Referring to the figures and the Detailed Description, Beckman discloses:  The aerial vehicle of claim 1, wherein each of the auxiliary rotors is smaller than the primary rotor (claim 9).

Re claim 11    Referring to the figures and the Detailed Description, Beckman discloses:  The aerial vehicle of claim 1, wherein the angle for each auxiliary rotor is fixed (items 102, 204).

Re claim 12    Referring to the figures and the Detailed Description, Beckman discloses:  The aerial vehicle of claim 1, wherein the distance for each auxiliary rotor is fixed (items 103, 203).

Re claim 13    Referring to the figures and the Detailed Description, Beckman discloses:  The aerial vehicle or claim 1, wherein the aerial vehicle is an unmanned aerial vehicle (claim 1).

Claims 14, 15 and 17-19  are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Champagne, JR..

Re claim 14    Referring to the figures and the Detailed Description, Champagne, JR. discloses:  An aerial vehicle comprising: 
a body (110); and
 a propulsion system, wherein the propulsion system comprises: a first primary rotor mounted at a center of the body (106); 
a first plurality of auxiliary rotors , wherein each auxiliary rotor in the first plurality of auxiliary rotors is mounted on the body at a first angle with respect to the first primary rotor (104-1, 104-3, 104-5); and 
a second plurality of auxiliary rotors, wherein each auxiliary rotor in the second plurality of auxiliary rotors is mounted on the body at a second angle with respect to the first primary rotor (104-2, 104-4, 104-6).

Re claim 15    Referring to the figures and the Detailed Description, Champagne, JR. discloses:  The aerial vehicle of claim 14, wherein the first angle and the second angle are different (104-1, 104-3, 104-5 and 104-2, 104-4, 104-6 having different angles).

Re claim 17    Referring to the figures and the Detailed Description, Champagne, JR. discloses:  The aerial vehicle of claim 14, wherein the propulsion system further comprises a control system adapted to: change a direction of movement of the aerial vehicle using the first plurality of auxiliary rotors or the second plurality of auxiliary rotors.

Re claim 18    Referring to the figures and the Detailed Description, Champagne, JR. discloses:  The aerial vehicle of claim 17, wherein the control system is adapted to change the direction of movement of the aerial vehicle without changing an attitude of the aerial vehicle or increasing or decreasing an altitude of the aerial vehicle.

Re claim 19    Referring to the figures and the Detailed Description, Champagne, JR. discloses:  The aerial vehicle of claim 14, wherein each of the auxiliary rotors is smaller than the primary rotor.

Claim 20   is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Canli.

Re claim 20    Referring to the figures and the Detailed Description, Canli discloses:  An aerial vehicle comprising: a support structure; a first propulsion system mounted on a top of the support structure (3); and a second propulsion system mounted on a bottom of the support structure (4), wherein a first rotation speed of the first propulsion system and a second (¶ 0128).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 4 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman and further in view of Matus.

Re claim 2    Referring to the figures and the Detailed Description, Beckman fails to teach as disclosed by Matus: The aerial vehicle of claim 1, wherein the angle for each auxiliary rotor is adjustable.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Matus teachings of the angle for each auxiliary rotor is adjustable into the Beckman to increase directional thrust and to minimize drag caused by the vehicle frame.

Re claim 4    Referring to the figures and the Detailed Description, Beckman fails to teach as disclosed by Matus:  The aerial vehicle of claim 1, wherein the propulsion system (130).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Matus teachings of the propulsion system further comprises a control system adapted to: change the angle of one or more of the auxiliary rotors to change a direction of movement of the aerial vehicle into the Beckman to control the motors into the desired direction.

Re claim 5    Referring to the figures and the Detailed Description, Beckman, as modified above discloses:  The aerial vehicle of claim 4, wherein the control system is adapted to change the direction of movement of the aerial vehicle without changing the attitude or increasing or decreasing an altitude of the vehicle (Beckman abstract and Matus ¶ 0028, no recitation of changing the attitude or increasing or decreasing an altitude, thus Matus is capable of performing the limitation).

Claim(s) 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman and further in view of Datta.

Re claim 3    Referring to the figures and the Detailed Description, Beckman fails to teach as disclosed by Datta:  The aerial vehicle of claim 1, wherein the distance for each auxiliary rotor is adjustable (¶ 0048).

Claim(s)  16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Champagne, JR..

	Re claim 16    Referring to the figures and the Detailed Description, Champagne, JR discloses the claimed invention except for a second primary rotor mounted at the center of the body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second primary rotor mounted at the center of the body to increase the lift of the aerial vehicle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642